DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/3/20.  These drawings are approved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,581,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims as well as the already patented claims are directed to the same motor controller or circuit. The language of the patented claims in narrower in scope in comparison to the pending claims. The pending claims have only moved limitations around and used different language to recite the same circuit elements of the patented invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-17, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schuurman (US Patent 5874818).
Claims 1, 9, 16, and 20, Schuurman teaches a motor controller for driving a multi-phase motor comprising: a multi-phase inverter 12 including a plurality of pairs of high and low side transistors S1/S2, S3/S4, and S5/S6, the high and low side transistors of each pair are connected together at a node and each node is connected to different windings of the multi-phase motor; a multi-phase gate driver 18 coupled to the inverter 12, the gate driver turns ON and OFF the plurality of transistors in inverter 12 in accordance with a PWM control signal (see for example col. 4 lines 23-27); and a microcontroller 20 for outputting the desired commutation sequence to the gate driver, sets the PWM switching frequency, and sets the duty cycle (which determines the ON and OFF periods of each transistor).
Claims 2 and 17, Schuurman teaches inverter 12 comprising three pairs of high/low side transistors.
Claims 3, 10, Schuurman teaches a current sense device 22 connected to the low side transistors of each of the pairs in inverter 12, wherein the current sense device generates a current signal indicative of the current in the low side transistors.

Claims 5 and 12, Schuurman teaches in fig. 9 a gate driver comprising logic gates which output commutation control signals to the plurality of transistors in inverter 12.
Claims 7 and 14, Schuurman teaches a current sensor 22 coupled to the plurality of transistors, a comparator 54 coupled to the current sensor and a reference signal, and a logic circuit 34 for outputting control signal for the plurality of transistors in inverter 12.
Claims 8 and 15, Schuurman teaches a microprocessor 20 coupled to the gate driver for generating PWM control signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman (US Patent 5874818) and Hale et al (US Patent 5343382).
The difference between the subject matter of claims 6/13 and the teachings of Schuurman is that claims 6/13 describe the use of an OR gate in combination with an AND gate in the logic circuit which is part of the gate driver. Although, the specific type 
However, Hale et al teaches a current control for controlling a motor 20 comprising a logic circuit comprising AND gates 82/86 and OR gate 88 for generating control signals for the motor.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to have logic circuits including OR and AND gates in a control circuit that generates operating signals for a motor, since using a combination of logic gates together in an integrated or digital circuit facilitates complex calculations.
Claims 18 and 19, Hale et al describes an amplifier 12 for amplifying a current signal across a current sensor which detects motor current and a comparator 52 which compares the amplified current signal to a reference signal..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describes other motor control circuits which include inverters, gate drivers, microcontroller, and current sensors connected to the inverter for measuring motor current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846